Citation Nr: 1105217	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  06-09 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for soft tissue sarcoma 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2005 and November 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

In April 2008, the Board adjudicated the Veteran's claim on 
appeal.  The Veteran appealed the issue to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the Court").  
In a March 2010 decision, the Court set aside in part the April 
2008 Board decision with regard to whether the Veteran served in 
Vietnam and remanded the matter to the Board for readjudication 
consistent March 2010 decision.

In December 2010, the Veteran submitted pertinent evidence 
directly to the Board and waived initial consideration of that 
evidence by the RO.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  As there is competent, credible evidence that the Veteran had 
set foot in Vietnam, his exposure to herbicides (e.g., Agent 
Orange) is, therefore, presumed.

2.  Soft tissue sarcoma is presumed to have been incurred in, or 
as a result of, the Veteran's military service.


CONCLUSION OF LAW

Soft tissue sarcoma was incurred during active service. 38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a veteran served on active duty in Vietnam between January 9, 
1962, and May 7, 1975, pursuant to 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e), such a veteran is generally entitled to 
presumptive service connection if he incurs any of the diseases 
set forth in the regulation, even though there is no record of 
such disease during service.  Under VA's interpretation, a 
veteran must simply set foot on the landmass of the Republic of 
Vietnam to be entitled to the presumption of herbicide exposure.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The chronic 
diseases for which presumptive service connection is warranted 
include soft tissue sarcoma.  38 C.F.R. § 3.309(e).  

VA treatment records include a diagnosis of soft tissue sarcoma.  
At issue is whether the Veteran had service in Vietnam.  The 
Veteran states that during his service in Thailand, he spent for 
4 hours in Vietnam on May 13, 1968 during a flight to Thailand.  
The RO made several attempts to verify the Veteran's presence in 
Vietnam.  In November 2004, the National Personnel Records Center 
(NPRC) stated that no dates for Vietnam service were shown.  In 
April 2005, the NPRC again responded to an inquiry that a 
stopover in Vietnam was not a matter of record.  Finally, the RO 
attempted to verify the Veteran's stop-over in Saigon through his 
military pay records; however, the Defense Finance Accounting 
Service stated in July 2005 that they were unable to locate the 
Veteran's Master Military Pay Account.  

Although the RO was unsuccessful in confirming the Veteran's 
assertion that he stopped in Vietnam en route to Thailand, 
evidence submitted in December 2010 supports the Veteran's claim.  

Included in the recently submitted evidence is a November 2003 
letter from Major R.E.C. of the U.S. Air Force who stated that he 
was a Master Navigator in service and flew in and out of Vietnam 
and Thailand from 1964 to 1968 and from 1972 to 1973 and it was 
his job to brief Military Air Command (MAC) flights departing to 
Vietnam and Thailand.  Major R.E.C. stated that, based on his 
experience, it was common for military aircraft flying to and 
from airbases in Thailand to land in Tan Son Nhut Airbase and 
other Vietnam airbases.  

In a letter dated April 2010, J.W. stated that he was hired by 
World Airways as a Captain in 1960 and worked with that company 
until 1994.  He indicated that World Airways was a military 
contract carrier that supported the Vietnam war effort from 1963 
to 1975.  J.W. was Captain in charge of all types of aircraft and 
flew MAC flights into and out of Vietnam from 1963 to 1975.  He 
stated that if a flight was scheduled to proceed through Vietnam 
to Bangkok, it was necessary to off load the through passengers 
in Vietnam in order to service the aircraft as it was against 
military regulation to fuel with passengers on board.  

In a letter dated December 2010, W.M.W. stated that he met the 
Veteran when they were assigned on the same charter flight to 
Thailand and they made several stops on the way, including 
Vietnam.  At each stop, they were ushered into the terminal area 
while the aircraft was serviced for at least an hour.  

Finally, in a statement submitted in January 2011, H.T., a former 
flight attendant with World Airways, stated that she worked for 
World Airways from 1965 to 1966 on flights into and out of South 
Vietnam transporting military personnel in support of the war.  
Many of the flights she serviced were to Vietnam, though she 
stated that she knew some of the military passengers had final 
destinations other than Vietnam, which included Thailand.  

Lay evidence may be competent if it is provided by a person who 
has knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. § 
3.159(a)(2).  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007).  After a determination of competence is 
made, the Board is obligated to determine whether lay evidence is 
credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331).  
It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1992).  

The Veteran has consistently stated that he stopped in Vietnam 
while en route to Thailand.  The record includes statements from 
a Master Navigator, a pilot and a flight attendant who report 
that during the time period in question, it was customary for 
flights en route to Thailand to stop in Vietnam and for 
passengers to deplane.  The record also includes a statement from 
an individual who says he shared such a flight with the Veteran.  

The statements were made by individuals who had first-hand 
knowledge of flights to and from Thailand and flights they have 
personally taken and are therefore competent to make such 
statements.  The Board also finds these statements to be credible 
as they are internally consistent, plausible, and consistent with 
each other and with other evidence record.  

The Board finds that the Veteran's statements as to being onshore 
in Vietnam are credible and they are corroborated by the above 
statements.  The Veteran set foot within the land borders of 
Vietnam during the Vietnam conflict and thus, he is presumed to 
have been exposed to the herbicide Agent Orange.  38 U.S.C.A. § 
1116(f).  As he has been diagnosed with soft tissue sarcoma, a 
disease listed in 38 C.F.R. § 3.309(e), the Board finds that a 
granting of presumptive service connection for soft tissue 
sarcoma due to herbicide exposure is warranted in this case.  

Notice and Assistance

The Board notes that the duty to notify and assist has been met 
to the extent necessary to grant the claim for service connection 
for soft tissue sarcoma.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Thus, there is no prejudice to the Veteran in deciding 
his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  


ORDER

Service connection for soft tissue sarcoma is granted. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


